LEESON, J.,
dissenting.
I would affirm the Board. Although I agree with the majority’s definition of corroborative evidence, I disagree with its conclusion that Dr. Rabie’s reports “corroborate both the ‘arising out of and ‘in the course of components of proof of compensability.” 146 Or App at 54. In SAIF v. Marshall, 130 Or App 507, 510, 882 P2d 1115, rev den 320 Or 492 (1994) (Marshall I), we held that the corroborative evidence requirement pertains to compensability, not coverage. In my view, the majority ignores the consequence of that decision, which is that a sole proprietor must present corroborative evidence in addition to her own evidence that her injury arose out of and occurred in the course of her employment. Accordingly, I dissent.
ORS 656.128(3) provides that “[n]o claim shall be allowed or paid under this section, except upon corroborative evidence in addition to the evidence of the claimant.” According to our opinion in Marshall I, that corroborative evidence requirement pertains to compensability, not to coverage. In order to be compensable, an injury must “arise out of’ and occur “in the course of’ employment. ORS 656.005(7)(a). The “arising out of’ prong of the compensability test refers to the causal connection between the injury and employment, while the “in the course of’ prong refers to the time, place and circumstance of the injury. First Interstate Bank v. Clark, 133 Or App 712, 717, 894 P2d 499, rev den 321 Or 429 (1995). To establish compensability, a claimant must satisfy both prongs to some degree. Krushwitz v. McDonald’s Restaurants, 323 Or 520, 531, 919 P2d 465 (1996). In the light of *56Marshall I, I believe that sole proprietors must present corroborative evidence in addition to their own evidence regarding both prongs.
In this case, the only evidence that claimant presented was her own evidence and the reports of Dr. Rabie, which contained the following statements:
“All of [claimant’s] conditions are secondary to the repetitive and fast type of activity carried out in hair dressing. Unfortunatelyl.,] having worked five to six hours per day is probably a significant aggravating factor.
"* * * * *
“I believe that [claimant] suffers from a repetitive use type tendinitis * * * no doubt secondary to her work activities.”
I agree with the majority that Rabie’s reports satisfy the “arising out of’ prong of the compensability test, because they are some evidence in addition to claimant’s evidence regarding causation. However, those reports are not corroborative evidence in addition to claimant’s evidence regarding the time, place or circumstance of her injury. The medical history on which Rabie relied came from claimant and Rabie’s diagnosis would be the same whether claimant’s injury occurred at the beauty salon or during her nonworking hours while engaged in some other activity that involves rapid, repetitive hand movements. Therefore, his reports do not provide corroborative evidence in addition to claimant’s evidence regarding the time, place or circumstance of claimant’s injury.
The Board’s majority opinion recognizes that ORS 656.128(3) makes it more difficult for sole proprietors than nonsole proprietors to prove the compensability of their injuries. However, that difficulty is not insurmountable. In this case, for example, as the Board majority observed,
“corroborating evidence could be provided by another person who saw the injury happen, or by a person who could confirm that an injury happened at some time during a particular day (e.g., by someone who saw the claimant before and after work). Corroborating evidence could also be provided by testimony that the piece of equipment that caused *57the injury is located only at the claimant’s workplace. In this case, for example, corroborating evidence could have been provided by the hairdressers who leased work space from claimant, or by her husband, regarding the type of activities involved in hair styling, claimant’s arm complaints, or the increased hours claimant worked in early 1992.”
The purpose of the corroborative evidence requirement of ORS 656.128(3) is to protect insurers from having to pay for nonwork related injuries merely because the sole proprietor claims that they are work related. That does not mean, of course, that the corroborative evidence rule should be construed to shield insurers from all claims by sole proprietors. In this case, claimant’s injury is a type of tendinitis that could have its origin in many kinds of activities, both work related and nonwork related. Although she is a sole proprietor, claimant’s work as a hairdresser puts her in contact with a variety of people who could provide evidence in addition to her evidence about the time, place and circumstances of her injury. This case does not involve a sole proprietor who has no contact with anyone else or whose injury is consistent only with the kind of work in which the sole proprietor engages or whose injury could be caused only by the equipment with which the sole proprietor works.
Because in my view Rabie’s reports are not corroborative evidence in addition to claimant’s evidence regarding the time, place and circumstance of her injury, I would hold that claimant has not satisfied ORS 656.128(3). Furthermore, I do not believe that the Board abused its discretion by refusing to remand the case to the ALJ to take additional evidence. The Board’s authority to remand a case stems from ORS 656.295(5), which provides only that the Board “may remand” if it determines that a case has been improperly, incompletely or otherwise insufficiently developed. The decision to remand falls squarely within the Board’s discretion. Liberty Northwest Ins. Corp. v. Griggs, 112 Or App 44, 49, 827 P2d 921 (1992). In my view, the Board’s conclusion that there was no compelling basis to remand and that claimant had failed to establish that relevant corroborative evidence was unavailable to her at the time of the hearing is well within the Board’s discretion.
*58I respectfully dissent.
Landau, J., joins in this dissenting opinion.